UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6381



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FRANCISCO CAZAREZ CASTILLO,

                                            Defendant - Appellant.


                              No. 07-6547



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FRANCISCO CAZAREZ CASTILLO,

                                            Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:04-cr-00112-HMH; 6:06-cv-70019-HMH)


Submitted: July 24, 2007                    Decided:   July 30, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Francisco Cazarez Castillo, Appellant Pro Se.  Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Francisco Cazarez Castillo seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000)

motion.    The orders are not appealable unless a circuit justice or

judge     issues    a     certificate    of     appealability.        28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.               Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Castillo has

not made the requisite showing.             Accordingly, we deny Castillo’s

motion for a certificate of appealability and dismiss the appeals.

We   dispense      with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                        - 3 -